Citation Nr: 0607236	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  98-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969, and from September 1972 to October 1974.  The 
veteran died in October 1992.  The appellant is his former 
spouse and the mother of the veteran's two children.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision of the N. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In December 2000, the appellant testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge, sitting in Washington, D.C.  In December 1998, she 
testified in person before an RO Decision Review Officer.  
The hearing transcripts are of record.

In January 2001, October 2003, and in June 2005, the Board 
remanded the matter for further evidentiary development and 
for compliance with due process procedures.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.


REMAND

As much as the Board regrets further delay in adjudicating 
this claim, it finds that additional remand is warranted.  
The remand is necessary to ensure that due process procedures 
are met.  

The Board last remanded this claim June 2005.  In the remand 
order, the Board directed, among other things, a 
determination of whether the two children of the veteran and 
the appellant should be deemed claimants or appellants on 
their own based on their age, or whether the appellant, the 
veteran's former wife and mother of the children, remains the 
appellant in this matter.  The Board also directed that the 
December 2004 Supplemental Statement of the Case (SSOC) be 
re-sent to the appellant at her correct address of record, 
which she provided VA in August 2004.  The record after June 
2005 does not reflect action on these aspects of the remand 
order.  Thus, further remand is necessary to ensure 
compliance with every directive set forth in the Board's June 
2005 remand order.  See Stegall v. West, 11 Vet. App. 268 
(1998) (A Board remand confers upon the appellant the right 
to compliance with the remand order; the Board itself errs if 
it fails to ensure compliance.).  

Moreover, in November 2005, another SSOC (updated to reflect 
additional medical records received from a VA facility and 
dated in November 2005) was returned to the RO by the U.S. 
Postal Service as undeliverable.  The envelope in which the 
revised SSOC was re-sent bears a stamp stating "return to 
sender" and "moved left no address unable to forward."  
The record reflects, however, that this SSOC - like the one 
in December 2004 -- was sent to an incorrect address.  In 
August 2004, the appellant had provided the AMC with her 
correct address on "Westpark Drive," but both the December 
2004 and the November 2005 SSOCs were sent to "Westbrook 
Drive."  Given that these SSOCs appear to have been mailed 
to the incorrect street address, the Board finds that 
fairness to the appellant dictates, at minimum, further 
effort on VA's part to attempt to re-send these SSOCs to the 
address the appellant most recently provided.  
  
The appeal is REMANDED for the following:

1. Determine whether the two children of the 
veteran, on whose behalf the current 
claimant/appellant filed a claim in 1996, should 
become individual claimants/appellants on the 
basis of their current age. If so, all 
appropriate steps should be taken, including 
providing them an opportunity to appoint a 
representative and to submit evidence and 
argument after receiving a copy of the December 
2004 and November 2005 SSOCs.

2. If the current appellant (the mother of two 
of the veteran's children) remains an appellant, 
contact her to inform her of the revocation of 
the authority of her former attorney to 
represent claimants before VA, effective October 
10, 2001, and clarify whether she is currently 
represented by a private attorney or by an 
organization. If necessary, a current power of 
attorney should be obtained for her current 
representative.

3. The December 2004 SSOC and the November 2005 
SSOC must be re-sent to the current appellant at 
her correct mailing address, as provided to the 
AMC in August 2004.

5. Thereafter, if the claim for entitlement to 
service connection for the veteran's cause of 
death remains denied, issue a supplemental 
statement of the case (SSOC) to the appellant(s) 
and representative(s), if any, and give an 
opportunity to respond, before the case is 
returned to the Board. The SSOC must be sent to 
the correct address and contain notice of all 
relevant actions taken on the claim for benefits 
since November 2005. An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

